                     Case 20-10755-BLS             Doc 425       Filed 07/08/20        Page 1 of 6




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


    In re:                                                          Chapter 11

    RAVN AIR GROUP, INC. et al.,1                                   Case No. 20-10755 (BLS)

                       Debtors.                                     (Jointly Administered)

                                                                    Re: Dkt. Nos. 197 and 295


       NOTICE OF SUCCESSFUL BIDDERS AND BACK-UP BIDDERS AT AUCTION

PLEASE TAKE NOTICE REGARDING THE FOLLOWING:
        1.      On April 5, 2020, Ravn Air Group, Inc. and its affiliates, as debtors and debtors-in-
possession (the “Debtors”) each filed a voluntary petition for relief pursuant to chapter 11 of title
11 of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for
the District of Delaware (the “Court”).

        2.     On May 14, 2020, in connection with a proposed sale of the Assets pursuant to
section 363 of the Bankruptcy Code (the “Sale”) to the successful bidder(s) (the “Successful
Bidder”) at an auction (the “Auction”), the Debtors filed a motion [Docket No. 197] (the “Sale
Motion”),2 seeking, among other things, entry of an order (i) authorizing and approving the bidding
procedures (the “Bidding Procedures”); (ii) approving procedures for the assumption of executory
contracts and unexpired leases; (iii) scheduling an Auction; (iv) scheduling a Sale Hearing; (v)
approving the sale of the Debtors’ assets to the Successful Bidder(s); and (vi) granting related
relief.

       3.       By order, dated June 3, 2020 [Docket No. 295] (the “Bidding Procedures Order”),
the Bankruptcy Court approved the Bidding Procedures that govern the sale of, or other transaction
to acquire, the Assets by the highest and best bidder(s). Pursuant to the Bidding Procedures Order,
the Debtors conducted an Auction held by videoconference for certain lots of Assets, beginning
on July 7, 2020, at 2:00 p.m. (Prevailing Eastern Time), which, after a series of adjournments,
concluded on July 8, 2020, at approximately 7:30 p.m. (Prevailing Eastern Time).




1
         The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number
are as follows: Ravn Air Group, Inc. (3047), Ravn Air Group Holdings, LLC (5356), JJM, Inc. (4858), HoTH, Inc.
(9957), Peninsula Aviation Services, Inc. (6859), Corvus Airlines, Inc. (7666), Frontier Flying Service, Inc. (8091),
and Hageland Aviation Services, Inc. (2754). The notice address for all of the Debtors is 4700 Old International
Airport Road, Anchorage, AK 99502.
2
             Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Sale
Motion.
                                                             1

146484.01601/123530475v.1
                Case 20-10755-BLS       Doc 425     Filed 07/08/20     Page 2 of 6




       4.       The Debtors, in consultation with their advisors and the advisors for the DIP
Lenders and the Creditors Committee, (a) reviewed each Qualified Bid and evaluated each
Qualified Bid as set forth in the section titled “Evaluation of Competing Bids” in the Bid
Procedures, (b) identified the highest or otherwise best offer or offers for the Assets received at
the Auction, and (c) selected the Successful Bidder and its Successful Bid, and, if applicable, the
Back-Up Bidder and its Back-Up Bid as indicated below for the below-described lots. The Debtors
announced at the Auction the identity of the Successful Bidder and the Back-Up Bidder, if any,
and the details of the Successful Bid and Back-Up Bid, if any, as described below:

Lot 1
Aircraft:
- 2 C208s (Tail numbers: N288PC, N233PC)
- 2 C208 EXs (Tail numbers: N761RV, N762RV)
Facilities, including ground leases, buildings, and associated ground support equipment
“GSE”):
Barrow, Deadhorse, Galena, Fairbanks
Contracts Assumed: Land leases: ADA-71013; ADA-71915; ADA-71892; ADA-70401; ADA-
71925; ADA-72045; ADA-72230; ADA-70708; ADA-01351
Barrow pilot house leases: 7714 Yugit St., Apt. A; 7714 Yugit St., Apt. B; House #275, Pisokak
St.
Successful Bidder: Wright Air Service, Inc.
Successful Bid: $12,800,000.00
Back-Up Bidder: N/A
Back-Up Bid: N/A

Lot 2:
Facilities, including ground leases, buildings, and associated GSE:
Aniak, Kotzebue
Contracts Assumed: -ADA-09178;-ADA-70442
Successful Bidder: Bering Air, Inc.
Successful Bid: $1,725,000.00
Back-Up Bidder: Ryan Air, Inc.
Back-Up Bid: $1,625,000.00

Lot 3:
Aircraft:
Beech 1900Cs
Contracts Assumed: Land leases: ADA-03143; ADA-70811
Successful Bidder: Riverside Apartments LLC
Successful Bid: $1,550,000.00
Back-Up Bidder: Tatonduk Outfitters Limited, dba Everts Air Cargo and Everts Air Alaska
Back-Up Bid: $1,525,000.00


                                                2

146484.01601/123530475v.1
                Case 20-10755-BLS     Doc 425     Filed 07/08/20      Page 3 of 6




Lot 4:
Facilities, including ground leases, buildings, and associated GSE:
Nome
Contracts Assumed: Land leases: ADA-71438; ADA-03642
Successful Bidder: Bering Air, Inc.
Successful Bid: $875,000.00
Back-Up Bidder: N/A
Back-Up Bid: N/A

Lot 5:
Facilities, including ground leases, buildings, and associated GSE:
King Salmon
Dillingham
Contracts Assumed:
Land Leases: ADA-08841; ADA-50736
Others: GS-10B-06915; GS-10B-06857; Gift shop sublease; ARINC communications space
sublease
Successful Bidder: Tatonduk Outfitters Limited, dba Everts Air Cargo and Everts Air Alaska
Successful Bid: $950,000.00 ($400,000.00 in cash and assumption of $550,000.00 promissory
note with AKN Leasing LLC for purchase of AKN building)
Back-Up Bidder: Alaska Airlines
Back-Up Bid: $650,000.00

Lot 6:
Facilities, including ground leases, buildings, and associated GSE:
Palmer
Contracts Assumed: Lease Agreement No. 00-1 with Palmer Municipal Airport
Successful Bidder: Tatonduk Outfitters Limited, dba Everts Air Cargo and Everts Air Alaska
Successful Bid: $925,000.00
Back-Up Bidder: Riverside Apartments, LLC
Back-Up Bid: $900,000.00

Lot 7:
Facilities, including ground leases and buildings:
St. Mary’s – Lot 3A, Block 100
Contracts Assumed: Land lease: ADA-71157
Successful Bidder: Tatonduk Outfitters Limited, dba Everts Air Cargo and Everts Air Alaska
Successful Bid: $200,000.00
Back-Up Bidder: N/A
Back-Up Bid: N/A

                                              3

146484.01601/123530475v.1
                Case 20-10755-BLS    Doc 425     Filed 07/08/20       Page 4 of 6




Lot 8:
Facilities, including ground leases, buildings, and associated GSE:
Unalakleet
Contracts Assumed: Land lease: ADA-71262
Successful Bidder: Bering Air, Inc.
Successful Bid: $275,00.00
Back-Up Bidder: Ryan Air, Inc.
Back-Up Bid: $250,000.00

Lot 9
Aircraft:
-5 C207s (Tail numbers: N7384U, N73067, N9399M, N17GN, N9948M)
-10 C208s (Tail numbers: N407GV, N411GV, N28AN, N717PA, N92JJ, N1296Y, N3252Y,
N409GV, N1232Y, N410GV)
Inventory (full list available upon request):
-All C208 inventory
-C207 inventory located in Bethel
Facilities, including ground leases, buildings, and associated GSE:
Bethel
Contracts Assumed: Land leases: ADA-08634; ADA-08566
Successful Bidder: Grant Aviation, Inc.
Successful Bid: $10,300,000.00
Back-Up Bidder: N/A
Back-Up Bid: N/A

Lot 10
Aircraft:
Beech 1900Cs
Contracts Assumed: N/A
Successful Bidder: Alaska Central Express, Inc.
Successful Bid: $5,070,000.00
Back-Up Bidder: Tatonduk Outfitters Limited, dba Everts Air Cargo and Everts Air Alaska
Back-Up Bid: $5,025,000.00

Lot 12
Aircraft:
-14 C207s (Tail numbers: 5277J, 6207H, 327CT, 7320U, 7340U, 7373U, 7389U, 916AC,
9996M, 23CF, 747SQ, 91002, 9794M, 9869M)
Contracts Assumed: N/A
Successful Bidder: YR-Leasing LLC
Successful Bid: $1,490,000.00
                                             4

146484.01601/123530475v.1
                Case 20-10755-BLS       Doc 425      Filed 07/08/20     Page 5 of 6




Back-Up Bidder: N/A
Back-Up Bid: N/A


       5.     A hearing to consider approval of the Successful Bids (the “Sale Hearing”) is to
take place on July 9, 2020, at 11:00 a.m. (Prevailing Eastern Time), at the United States
Bankruptcy Court for the District of Delaware, 824 N. Market Street, Wilmington, Delaware
19801. At the Sale Hearing, the Debtors will present such Successful Bids to the Court for
approval.

        6.     At the Auction, the Debtors also offered for sale, in whole or in part, the below-
described lot of assets, which the Debtors called “Lot 11”. The Debtors did not receive an
acceptable bid with respect to some or all of the Lot 11 assets during the Auction, and, in
consultation with their advisors and the advisors for the DIP Lenders and the Creditors Committee,
concluded the Auction without determining a Successful Bidder for the Lot 11 assets. The Debtors
reserve the right to seek to sell the Lot 11 assets or any of their remaining assets in accordance
with the Bidding Procedures and to seek a continuance of the Sale Hearing with respect to the sale
of any such assets.
Lot 11
Aircraft:
9-Dash 8-100s w PW120A engines
3 spare engines
1-Saab 340 with one GE CT7 engine in Anchorage (with right to pay overhaul shop in England
to retrieve two other engines)
Inventory (full list available upon request):
Parts and inventory for Dash-8s, including tooling to support fleet of nine aircraft
Parts, tooling and inventory for three Saab 340s
Parts, tooling and inventory for two Saab 2000s
Other:
Two Part 121 Certificates, subject to FAA/DOT approval of transfer/reissuance
        7.      This notice is subject to the fuller terms and conditions of the Sale Motion, the
Bidding Procedures, and the Bidding Procedures Order. In the event of any conflict between this
notice and the Bidding Procedures Order, the Bidding Procedures Order shall control, and the
Debtors encourage parties in interest to review such documents in their entirety. Parties interested
in receiving more information regarding the Sale and/or copies of any related document, including
the Sale Motion or the Bidding Procedures Order, may make a written request to counsel for the
Debtors, (a) Keller Benvenutti Kim LLP, 650 California Street, Suite 1900, San Francisco,
California 94108 (Attn: Tobias S. Keller, Esq., Jane Kim, Esq., Thomas B. Rupp, Esq.), and (b)
Blank Rome LLP, 1201 N. Market Street, Suite 800, Wilmington, Delaware 19801 (Attn: Victoria
A. Guilfoyle, Esq., Stanley B. Tarr, Esq., Jose F. Bibiloni, Esq.). In addition, copies of the Sale
Motion and the Bidding Procedures Order can be found (i) at https://cases.stretto.com/ravnair/
(free of charge); and (ii) through PACER on the Court’s website, https://ecf.deb.uscourts.gov
(registration required), and are on file with the Clerk of the Court, 824 N. Market Street,
Wilmington, Delaware 19801.

                                                 5

146484.01601/123530475v.1
                Case 20-10755-BLS   Doc 425   Filed 07/08/20    Page 6 of 6




 Dated: July 8, 2020                          BLANK ROME LLP
        Wilmington, Delaware
                                                /s/ Victoria Guilfoyle
                                              Victoria A. Guilfoyle (No. 5183)
                                              Stanley B. Tarr (No. 5535)
                                              Jose F. Bibiloni (No. 6261)
                                              1201 N. Market Street, Suite 800
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 425-6400
                                              Facsimile: (302) 425-6464
                                              Email: guilfoyle@blankrome.com
                                                      tarr@blankrome.com
                                                      jbibiloni@blankrome.com
                                                   -and-
                                              KELLER BENVENUTTI KIM LLP
                                              Tobias S. Keller (pro hac vice)
                                              Jane Kim (pro hac vice)
                                              Thomas B. Rupp (pro hac vice)
                                              650 California Street, Suite 1900
                                              San Francisco, California 94108
                                              Telephone: (415) 496-6723
                                              Facsimile: (650) 636-9251
                                              Email: tkeller@kbkllp.com
                                                     jkim@kbkllp.com
                                                     trupp@kbkllp.com

                                              Attorneys for Debtors
                                              and Debtors-in-Possession




                                          6

146484.01601/123530475v.1
